02/19/2020 WED 17:18             FAX                                                                                              ~002/002
                                                                                                                                              · 1 . •• ·· ,· ..: •
                          Case 1:18-cv-00028-AKH Document 54 Filed 02/19/20 Page 1 of 1 · ·                                                                          ,I.




                                                           THE CITY OF NEW YORK                                             Fnmk A. DcL11ccla
  JAMES E. JOHNSON                                     LAW DEPARTMENT                                                            Senior Courml
  Corporat/o,i Counsel                                                                                                    Phone: (212) 3511-5054




           Hon. Alvin K. Hellerstein
           United States District Judge
           United States District Court
           Southern District of New York
           500 Pearl Street
                                                                                                  » fj}I" _   ~ ~



                                                                                                              oh .
                                                                                                                                --    _.,,.;.,,-




           New York, NY 10007                                                                             '-4·.t
                          Re:   Tedla Nicholas v. City ofNew York. et al., 18-CV-0
                                                                                 ~~ ;             r~-\i..     i✓
                                                                                                                         /tf!' 'JP
                                                                                                                                     '1, i)



            Your Honor:
                                                                                              .                     V
                  I am the Senior Counsel in the Special Federal Litigation Division of the Office of the
            Corporation Counsel assigned to represent defendants in the above-referenced matter.

                   Defendants write, with plaintiffs consent, to respectfully inform the Court that plaintiff
            accepted an offer of judgment issued by the City of New York pursuant to Rule 68 of the Federal
            Rules of Civil Procedure. The parties have also reached an agreement to settle the corresponding
            attorneys' fees, expenses and costs. The fully executed Offer of Judgment and Stipulation and
            Order of Settlement of Attorneys' Fees, Expenses, and Costs will be filed separately for the
            Court's execution.

                   In light of the resolution of this matter, the parties respectfully request that the Court
            adjourn, sine die, all currently scheduled deadlines and appearances in this matter, including the
            conference currently scheduled for Friday, February 21, 2020 at 10:00 A.M.

                         The parties thank Your   1-1n11~~ ~-_- •    nsideration herein.

                                USDCSDNY                                       Respectfully Submitted,
                                DOCUMENT
                                ELECTRON'ICALLY FILED                           ~,uuilt,   a. :be ftcccia ·        Isl
                                DOC#:                  .
                                                                               Frank A. Deluccia.
                                DATE FILED: 2,-zu-c,olO
                                                                               Senior Counsel
            FAD/m
            cc:   All Counsel (by ECF)
